Citation Nr: 0119025	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-01 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
pericarditis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran had active duty from January 1954 to October 
1957, and from December 1957 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for pericarditis.  


FINDINGS OF FACT

1.  In July 1998, the Board denied a claim for service 
connection for a chronic heart disorder to include 
hypertension; this decision included consideration of a claim 
for pericarditis.  

2.  The evidence received since the Board's July 1998 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The Board's July 1998 decision, which denied service 
connection for a chronic heart disorder to include 
hypertension, was final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2000).  

2.  New and material evidence has not been received since the 
Board's July 1998 decision, and the claim for pericarditis is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the November 2000 rating decision that new and 
material evidence had not been presented to reopen a claim 
for pericarditis.  That is the key issue in this case, and 
the rating decision, as well as the February 2001 statement 
of the case (SOC), informed the appellant of the applicable 
regulation.  Specifically, the veteran was notified of the 
provisions at 38 C.F.R. § 3.156.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision and SOC have informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO has 
previously requested all relevant treatment records 
identified by the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In January 1974, the RO denied a claim for service connection 
for a heart condition.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).  In 
December 1994, the veteran filed a claim for service 
connection for a heart condition, to include hypertension.  
In February 1995, the RO denied the claim.  The veteran 
appealed, and in July 1998, the Board denied the claim, 
recharacterized as a claim for a "chronic heart disorder, to 
include hypertension."  At the time of the Board's decision, 
the claims files contained the veteran's service medical 
records and private medical records, which included medical 
evidence pertaining to pericarditis (discussed infra).  The 
Board therefore finds that it's July 1998 decision 
encompassed consideration of a claim for pericarditis.  The 
Board's July 1998 decision was final.  See 38 U.S.C.A. 
§ 7104(b).  

Although the Board's July 1998 decision was final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108.  

In this case, in May 2000, the veteran filed a claim for 
pericarditis.  In November 2000, the RO denied the claim 
after it determined that no new and material evidence had 
been submitted to reopen a claim for pericarditis.  The 
veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The Board must determine if new and material evidence has 
been submitted since the Board's July 1998 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's July 1998 
decision included service medical records, and VA and non-VA 
medical records.  The veteran's service medical records 
showed that he was treated for chest pains on several 
occasions, with diagnoses that included rule out pleurisy and 
acute pyelitis, right.  A September 1964 report showed that 
the veteran stated that he had been struck in the chest by 
another man eight days before.  There was no diagnosis.  As 
for the post-service evidence, an August 1968 VA examination 
report contained a diagnosis of recurrent pericarditis.  An 
October 1968 report from the Ventura County General Hospital 
showed that the veteran was found to have "recurrent 
pericarditis."  No medical records dated subsequent to 
October 1968 contained a diagnosis of pericarditis.  The 
veteran was first diagnosed with hypertension in 1980.  A 
record from the Northeast Alabama Regional Medical Center, 
dated in March 1981, noted a history of pericarditis "[O]nce 
before, about 13 years ago which was treated successfully 
with aspirin for 2 wks."  The veteran was first diagnosed 
with a heart disorder in 1989.  

Based on this evidence, the Board denied the claim in July 
1998 after it determined that the evidence did not show that 
the veteran had a chronic heart disorder or hypertension 
related to his service.  

Evidence submitted since the Board's July 1998 decision 
includes service medical records, an article on pericarditis 
and written statements by the veteran.  

The Board finds that new and material evidence has not been 
presented to reopen the claim of entitlement to service 
connection for pericarditis.  With regard to the submitted 
service medical records, these records were of record at the 
time of the Board's (final) July 1998 decision, and are not 
new.  With regard to the article on pericarditis, this 
evidence is not material.  This article, which appears to be 
from the Merck Manual, discusses various symptoms which may 
be associated with heart disorders.  Of particular note, it 
states that pericarditis is an inflammation or injury to the 
sac surrounding the heart, and that pericarditis may be 
associated with further damage to the arteries, and chest 
pain.  However, the veteran has not submitted competent 
evidence showing that he currently has pericarditis, and the 
Board finds that this article is general in nature and does 
not approximate the veteran's case with a degree of certainty 
such that it can be considered to demonstrate a nexus between 
a current pericarditis condition and the veteran's service.  
See Wallin v. West, 11 Vet. App. 509 (1998).  The Board 
therefore finds that this article is not material evidence.  
In summary, none of the submitted evidence pertains to the 
evidentiary defects which were the basis for the Board's 
denial of the veteran's claim in July 1998.  The Board 
further finds that the submitted evidence does not bear 
directly and substantially upon the issue at hand.  The Board 
thus concludes that this evidence is not probative of the 
issue at hand, and is not material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
not reopened.  

The only other pertinent evidence received since the Board's 
July 1998 denial of the claim consists of written testimony 
from the veteran.  A review of the veteran's statements shows 
that it is essentially argued that he currently has 
pericarditis as a result of a blow to his chest in 1964.  
However, his assertions are within the scope of arguments 
which were of record at the time of the Board's July 1998 
decision.  In addition, laypersons are not competent to give 
a medical opinion as to diagnosis or causation.  Therefore, 
these statements are not new and material evidence, see 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

Service connection for pericarditis is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 




